Citation Nr: 0936563	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for neuroma of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 
1999.  He also had subsequent service with the National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for left knee neuroma and assigned a 10 percent disability 
rating.

Although the RO issued a Statement of the Case for the 
Veteran's claim for entitlement to service connection for 
asthma, the RO withdrew his claim in a June 2008 statement 
and did not file a substantive appeal for this issue.  
Therefore, this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination report pertaining to the 
Veteran's left knee disability is dated in March 2006, more 
than three years ago.  The Veteran and his representative 
contend that this examination does not show the current 
severity of his left knee disability.  The VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the Veteran's current level of disorder.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Since the last VA examination, the Veteran has 
submitted private and VA treatment records showing that he 
has been prescribed a knee brace and continues to have knee 
pain.  Given the evidence of worsening since the last 
examination, a new examination is needed.  

Additionally, the RO is advised that VA General Counsel found 
that other impairment of the knee due to instability or 
recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, is a separate and distinct disability 
from arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should then be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service- 
connected left knee disorder.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion studies, 
and the examiner should further comment 
on the presence and extent of any 
instability, painful motion, functional 
loss due to pain (in degrees of 
additional lost motion, if possible), 
additional disability with flare-ups, 
weakness, and excess fatigability.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the new medical evidence and re- 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




